Digitally signed by
                                                                               Reporter of Decisions
                              Illinois Official Reports                        Reason: I attest to the
                                                                               accuracy and
                                                                               integrity of this
                                                                               document
                                      Appellate Court                          Date: 2017.10.02
                                                                               13:37:30 -05'00'




                  Racky v. Belfor USA Group, Inc., 2017 IL App (1st) 153446



Appellate Court          MEGHAN RACKY, Special Administrator of the Estate of
Caption                  MICHAEL J. RACKY, Deceased, Plaintiff-Appellee, v. BELFOR
                         USA GROUP, INC., d/b/a Belfor Property Restoration,
                         Defendant-Appellant.



District & No.           First District, Fifth Division
                         Docket No. 1-15-3446



Filed                    June 16, 2017



Decision Under           Appeal from the Circuit Court of Cook County, No. 12-L-4466; the
Review                   Hon. James M. McGing, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Tia C. Ghattas, James G. Argionis, and Elisabeth C. Ross, of Cozen &
Appeal                   O’Connor, of Chicago, for appellant.

                         Michael W. Rathsack, of Law Office of Michael W. Rathsack, and
                         Thomas M. Paris, both of Chicago, for appellee.



Panel                    JUSTICE REYES delivered the judgment of the court, with opinion.
                         Presiding Justice Gordon and Justice Hall concurred in the judgment
                         and opinion.
                                              OPINION

¶1        Plaintiff Meghan Racky, special administrator of the estate of Michael J. Racky, brought
     this premises liability action against defendant Belfor USA Group, Inc. (Belfor), along with
     others not parties to this appeal, alleging negligence in the death of her father Michael Racky,
     who died as a result of falling through a plate glass window of a property Belfor had been
     remodeling. Following a bench trial, the trial court found in plaintiff’s favor and awarded
     damages in the amount of $1.875 million to plaintiff after finding the decedent to be 25%
     contributorily negligent.
¶2        Belfor appeals, arguing that (1) the trial court erred in entering judgment in favor of
     plaintiff where the evidence failed to establish that it had a duty because (a) it was not a
     possessor of the property, (b) the decedent encountered an open and obvious danger, and
     (c) the window was outside the scope of Belfor’s contract and (2) the trial court erred in
     awarding damages on both the survival and wrongful death counts where (a) the evidence did
     not establish the decedent experienced conscious pain and suffering and (b) the amount of the
     damage award falls outside the range of reasonable compensation. For the reasons that follow,
     we affirm.

¶3                                         BACKGROUND
¶4       This case involves the death of the decedent after he fell through a plate glass window
     located at 4823 West 95th Street in Oak Lawn (the property). The property, a strip mall,
     consisted of a number of stores. The store primarily at issue in this case, however, is Miss
     Fantasia Boutique (the boutique), which was situated near the corner of 95th Street and
     Lacrosse Avenue. The boutique’s storefront, which faced both 95th Street and Lacrosse
     Avenue, consisted of large plate glass windows set into a low parapet wall.
¶5       Six months prior to the decedent’s death, a fire had broken out at Eva’s Bridal Salon, a
     store located in the middle of the property. The stores to the east of the bridal salon were not as
     affected by the fire and reopened shortly thereafter. The stores to the west of the bridal salon,
     however, were quite damaged and in need of repair. Ace Boarding Company was immediately
     hired to secure the property. Two days later, on November 19, 2010, Belfor was hired by the
     owner of the property, Evans Karnezis, to perform fire remediation services on the stores that
     sustained fire damage, including the boutique. Belfor then commenced its work, which
     included boarding up the property and repairing the damage caused by the fire and smoke.
¶6       Thereafter, on March 21, 2011, Belfor entered into a second contract with Karnezis
     regarding demolishing the interior of the property, including the interior of the boutique. These
     efforts included tearing down the walls between the stores on the west side of the property. The
     intention was ultimately to remodel the interior and exterior of the entire property; however,
     the March 21, 2011, contract only involved interior work. Belfor completed this stage of the
     project on April 26, 2011. Thereafter, Belfor continued to access the property while obtaining
     bids for the final stage of the remodeling project. On May 24, 2011, the decedent fell through
     the boutique’s plate glass window adjacent to Lacrosse Avenue, severely lacerating his leg and
     succumbed to his injuries. It should be noted, despite Belfor’s remediation efforts, the boutique
     never reopened.



                                                  -2-
¶7         Subsequently, plaintiff filed the instant lawsuit. The operative complaint in this matter, the
       fourth amended complaint, alleged various counts against Karnezis and the boutique. Those
       counts, however, were disposed of prior to trial and are not at issue in this appeal. The only
       counts remaining for adjudication were those against Belfor for survival and wrongful death
       based on a premises liability theory. Plaintiff alleged that Belfor had exclusive possession of
       the property at the time of the decedent’s accident and knew or should have known about the
       dangerous condition of the boutique’s plate glass window. Thus, by not guarding against the
       dangerous condition, Belfor proximately caused the injury suffered by the decedent and was
       responsible for the damages that were incurred as a result.
¶8         The matter then proceeded to a bench trial, where the following facts are adduced from 21
       witnesses. Plaintiff presented the following witnesses: (1) Ricardo Rodriguez, the eyewitness
       to the accident; (2) Patricia Lynch, the owner of Miss Fantasia Boutique; (3) Evans Karnezis,
       the owner of property where the boutique was located; (4) Dr. Theresa Schwab, an emergency
       room physician who treated the decedent; (5) Tim English, Belfor’s project manager;
       (6) Henry Manalli, Belfor’s general manager; (7) Mark Meshulam, an expert in the field of
       building engineering; (8) Dennis Puchalski, an expert in construction safety; (9) Sean Racky,
       the decedent’s son; (10) Meghan Racky, the decedent’s daughter; (11) Matthew Racky, the
       decedent’s son; (12) Molly Racky, the decedent’s daughter; and (13) Patricia Harthun, a
       licensed clinical professional counselor.
¶9         Defendant’s witnesses were as follows: (1) Dr. Jerry Bauer, an expert on conscious pain
       and suffering; (2) Dr. Patrick Ng, former chief toxicologist for the Cook County office of the
       medical examiner; (3) Dr. Christopher Long, chief toxicologist for St. Louis County, Missouri;
       (4) Officer Michael Quinn, a police officer with the Oak Lawn police department; (5) Michael
       Loughney, a firefighter engineer with the Oak Lawn fire department; (6) Andrew Nieto, an
       expert in construction safety; (7) Lindsay Anderson, a glass expert; and (8) Dr. Andrew Kulik,
       a psychologist and an expert in the field of psychiatry.

¶ 10                                          A. The Accident
¶ 11        Ricardo Rodriguez, the only eyewitness to the accident, testified that on May 24, 2011, at
       1 p.m., he was traveling east along 95th Street in Oak Lawn as a passenger in his wife’s vehicle
       when he observed the decedent crossing 95th Street on a bicycle.1
¶ 12        As Rodriguez observed the decedent ride his bicycle across 95th Street, he did not find the
       decedent’s actions to be unusual. As the decedent approached the curb in front of the boutique,
       he “jumped” his bicycle, i.e., lifted his front and back tires over the curb, and then “wobbled a
       little on the bike” as he attempted to pedal forward.2 At this point, the decedent was on the
       sidewalk near the side of the boutique’s plate glass window, which was adjacent to Lacrosse
       Avenue. Rodriguez then observed the decedent place his left hand on the window in an
       apparent attempt to balance himself. Rodriguez was asked to demonstrate how high off the

           1
              Regarding the intersection at 95th Street and Lacrosse Avenue, defendant’s witness Officer
       Michael Quinn testified that it is a six-lane road with three lanes in each direction. Quinn further
       testified that there is no traffic signal at that intersection of 95th Street and Lacrosse Avenue nor is there
       a crosswalk.
            2
              On cross-examination, Rodriguez testified that at the time he did not notice the curb was a “double
       curb,” and indicated that it was unusual for someone to try to “jump” a double curb on a bicycle.

                                                         -3-
       handle bars the decedent touched the window. The court stated, “Just for the record, the
       witness is indicating a height—can you put your hand back again? And where are the
       handlebars? The Court’s estimate is that’s somewhere from eight to 12 inches off the
       handlebars.” 3 Rodriguez then observed the decedent fall through the window. Rodriguez
       testified that the decedent did not appear to be intoxicated. When asked by plaintiff’s counsel
       whether he was able to make a statement regarding the amount of pressure Rodriguez believed
       the decedent had exerted on the window, Rodriguez replied, “I want to say light.” Rodriguez
       then explained, “Because he had his bike. It wasn’t leaning or anything. It was balanced just
       when his hand was on the window that he fell.” Rodriguez, however, later testified on
       cross-examination that he did not know how much force the decedent used when he touched
       the glass or the amount of force the decedent’s body exerted on the glass on impact. Oak Lawn
       police officer Michael Quinn, however, testified that Rodriguez informed him that the
       decedent lost his balance and “crashed” into the plate glass window.4
¶ 13       Upon observing the decedent fall through the window, Rodriguez shouted to his wife, who
       stopped their vehicle in the middle lane of traffic. Rodriguez exited the vehicle, ran towards the
       decedent, and called 911. The decedent’s upper body was inside the boutique and, from the
       thighs down, his legs were outside, draped over the parapet wall. Rodriguez testified he heard
       “a gurgling sound like a moaning.” Rodriguez then demonstrated the sound for the court and
       testified the sound continued for two or three minutes.5
¶ 14       Glen Lyman, an off-duty emergency medical technician, arrived on the scene a few
       minutes after the incident occurred. Rodriguez moved the decedent’s bicycle out of the way
       and Layman attempted to stop the decedent’s leg from bleeding, but ultimately was
       unsuccessful. Rodriguez testified that the decedent continued moaning during this time, but he
       could not see whether the decedent’s eyes were open because the decedent was wearing
       sunglasses. The decedent also did not make any movements.
¶ 15       Shortly thereafter, the Oak Lawn fire department arrived. Michael Loughney, a firefighter
       engineer, testified that when he arrived at the accident scene at 1:20 p.m., he observed the
       decedent’s legs hanging out of the window. The jagged glass that remained in the window
       made it too dangerous for him to enter the boutique through the window. A short time later, the
       fire engine crew arrived and forced the door to the boutique open. He entered in through the
       front door and observed a large amount of blood on the floor.
¶ 16       Loughney approached the decedent and noticed an odor of alcohol. Loughney testified that
       at no point was the decedent responsive; he did not respond to questions, had no muscle
       control, his eyes had no reaction to light and did not move, and the decedent had no blood

           3
              On cross examination, defense counsel again asked Rodriguez how high the decedent’s hand was
       when it touched the glass, and Rodriguez again demonstrated that it was 8 to 12 inches from the
       handlebars. When asked a third time Rodriguez replied, “I want to say arm’s length.” The court then
       acknowledged for the record that his hand was motioning in the same fashion “reaching towards to his
       left with his left hand” and that the decedent touched the glass “at about the middle of the glass.”
            4
              Officer Quinn later clarified that his report would not have any different meaning if he used the
       phrase “fell through the window” as opposed to “crashed through the window.”
            5
              During Rodriguez’s cross-examination, the court stated the following, “He originally said
       gurgling. Then he said groaning, and then he gave an example of the sound that he heard, which to the
       Court was something on the order of oh, o-h, with a number of H’s behind it, perhaps.”

                                                      -4-
       pressure or pulse. He was, however, taking three breaths a minute, although Loughney testified
       that amount of breathing was not enough to support life and could be made by a person who is
       unconscious. The decedent did not regain consciousness during the 13-minute drive to the
       hospital.

¶ 17                  B. The Decedent’s Medical Treatment and Toxicology Reports
¶ 18        Dr. Theresa Schwab, a physician in the emergency department at Advocate Christ Medical
       Center, testified that on May 24, 2011, she assisted in the treatment of the decedent. The
       decedent arrived in cardiac arrest, and her attempts to resuscitate him were unsuccessful. She
       believed the decedent’s death occurred due to a near amputation of his leg that led to
       significant blood loss. There was no external evidence of neck or head trauma.
¶ 19        Dr. Schwab also testified regarding whether the decedent was conscious at the time of the
       accident so as to experience pain. According to Dr. Schwab, there is “a spectrum of level of
       consciousness *** all the way from complete brain death to awake and fully oriented.”
       Accordingly, doctors assume that individuals who are not brain dead experience pain, and
       anyone who demonstrates any signs of consciousness is treated for pain. Dr. Schwab further
       opined that the decedent would have experienced conscious pain and suffering at the time he
       fell through the window. Dr. Schwab based her opinion on the severity of his injuries and the
       testimony that the decedent was groaning for a few minutes after suffering the injury.
¶ 20        During the trial, Belfor called Dr. Jerry Bauer, a neurosurgeon, to testify as an expert on the
       issue of conscious pain and suffering. After reviewing all of the records in this case, Dr. Bauer
       opined that the decedent consciously experienced pain for some unknown period of time from
       the point when he was first cut by the glass, while he was moaning in Rodriguez’s presence,
       and prior to the Oak Lawn fire department’s arrival. Dr. Bauer based his opinions on the fact
       that an unconscious person cannot ride a bicycle, thus the decedent must have been conscious
       while he was experiencing being cut by the glass, and groaning in pain because of it. Dr. Bauer
       also testified that the decedent fractured his right hip in the fall and that one would not be able
       to ride a bicycle with such a broken hip, thus he would have experienced pain with that
       fracture. Dr. Bauer testified, however, that a 0.203 blood alcohol level would reduce some
       effects of pain.
¶ 21        Dr. Patrick Ng testified that in 2011 he was the chief toxicologist for the Cook County
       office of the medical examiner. In this capacity, Dr. Ng testified regarding the effects of
       alcohol. According to Dr. Ng, the decedent’s blood alcohol concentration at his time of death
       (1:54 p.m.) was 0.203, but it would have been higher, about 0.283 two to three hours prior to
       his death (11:54 a.m.).
¶ 22        Dr. Ng further testified that alcohol is a central nervous system depressant that affects
       people differently. Typically, an individual with a blood alcohol concentration over 0.200
       would experience changes to their visual acuity, perception of objects, motor coordination, and
       judgment. A blood alcohol concentration of 0.203 would not cause an individual to pass out or
       become unconscious.
¶ 23        There is, however, a difference between a native drinker (one who drinks rarely) and a
       chronic drinker (one who drinks every day). Dr. Ng testified that the affect of alcohol on a
       chronic drinker, as opposed to a native drinker, is much less because chronic drinkers build up
       a tolerance. According to Dr. Ng, an individual’s history and behavior with alcohol are
       “critical” for determining impairment. Dr. Ng admitted he did not know of the decedent’s

                                                    -5-
       history of alcohol consumption and indicated he did not have an opinion as to whether or not
       the decedent was impaired at the time of the accident because “you cannot just look at the
       alcohol reading and make that judgment.”
¶ 24       Dr. Christopher Long, the current chief toxicologist at the medical examiner’s office for
       the county of St. Louis, testified as an expert on Belfor’s behalf. After reviewing the records
       from the Cook County medical examiner’s office, the depositions of the medical examiner, Dr.
       Arnkumar, Ng, the police officer and paramedic, fire department and police department
       records, and the decedent’s medical records regarding treatment for his hip and his shoulder,
       Dr. Long opined that the decedent’s blood alcohol level at the time of his death was greater
       than 0.203. He believed that vitreous fluid alcohol level (0.283) was more accurate. Dr. Long
       also opined that there was Norco, a prescription opiate, in the decedent’s system at the time of
       the accident. According to Dr. Long, Norco depresses several areas in the brain responsible for
       cognitive function and reaction time and makes a person groggy so they do not feel pain as
       much. Dr. Long testified that a combination of a blood alcohol level over .2 and Norco could
       be fatal.
¶ 25       Dr. Long also testified regarding the affect of alcohol on the body. Specifically, Dr. Long
       testified that when an individual has a blood alcohol level of 0.203, one experiences double
       vision, loss of peripheral vision and color recognition, and loss of control over fine and gross
       motor skills. Dr. Long further opined that an individual’s ability to control a bicycle would
       “without doubt” be impaired.
¶ 26       Dr. Long opined that the decedent’s conduct in riding a bicycle across six lanes of traffic
       was a “very risky operation” that “shows lack of comprehension of what he was doing” and
       demonstrates “all classical signs and symptoms of intoxication.” According to Dr. Long,
       attempting to “pop a wheelie” over a double curb “supports impairment because if you make a
       mistake, you are on a busy road, you can easily fall into the road, get run over.”

¶ 27                          C. The History of the Condition of the Window
¶ 28       In addition to the testimony regarding the accident, the parties provided further testimony
       and evidence regarding the condition of the window the decedent fell through and Belfor’s
       activities on the property.
¶ 29       Patricia Lynch, owner of the boutique, testified as follows. When she opened her business
       in May 2005, the plate glass windows adjacent to 95th Street and Lacrosse Avenue were
       replaced. In 2006, she noticed a very small hole in the window on the side of the building
       facing Lacrosse Avenue. She placed tape over the hole, but did not repair it. In her recollection,
       there was only one hole, which was the size of a “BB hole,” in the window.
¶ 30       Lynch further testified that as a result of the November 2010 fire, her boutique suffered
       extensive smoke damage as well as damage caused by the fire department. Consequently, she
       never conducted business at that location again. In March 2011, she gave her key to the
       boutique to a Belfor employee and thereafter did not have access to the boutique.
¶ 31       Lynch did, however, return to the boutique on May 24, 2011, to retrieve flower pots that
       she had placed outside. She arrived at the boutique twice, first at 9 a.m. and then at 11:30 a.m.
       That day she observed two-foot to three-foot cracks in a “tree-like pattern” coming from the
       lower left side of the plate glass window adjacent to Lacrosse Avenue from her parked vehicle
       as well as from the sidewalk. She had not observed these cracks prior to May 24, 2011, and


                                                   -6-
       testified they were not present prior to the fire on November 17, 2010. She was unaware of
       how the cracks in the window came into existence.
¶ 32       On cross-examination, Lynch testified that when she occupied the boutique, she was not
       concerned with the amount of pressure she applied to the windows when cleaning them. Lynch
       further testified that it was Karnezis who informed her of the “BB hole” in 2006, but she had no
       issue with the hole while she occupied the space. Karnezis, however, testified that he had no
       recollection of a conversation with Lynch regarding a hole in the Lacrosse Avenue window.
¶ 33       Karnezis testified that Belfor was hired to restore the interior of the property damaged by
       the November 2010 fire. Karnezis had no expectation that Belfor was going to perform any
       work on the boutique windows. Karnezis further testified that a second contract with Belfor
       was executed on March 21, 2011, which required Belfor to perform demolition and clean up of
       the property interior. The March 21, 2011, contract also did not require Belfor to “do anything
       with” the boutique windows. According to Karnezis, Belfor used a Bobcat to remove the waste
       after the wall between the boutique and an adjacent store was removed. After Belfor completed
       the interior demolition work and subsequent to the decedent’s accident, a third phase of
       construction commenced, which required external changes to the property.
¶ 34       Regarding his access to the property, Karnezis testified that immediately after the fire,
       Belfor erected a fence around the property from Eva’s Bridal Salon to the boutique. Karnezis
       testified that only Belfor’s employees were allowed into the property and that he did not have a
       key to access the property. He further testified he was not allowed inside because he was not
       one of the laborers, but he did visit the property frequently between January 2011 and May 24,
       2011.
¶ 35       Tim English, Belfor’s project manager for the restoration project, testified that Belfor first
       commenced fire remediation services at the property on November 19, 2010. The fire
       mitigation work included “small scale cleaning, mopping up,” whereas the construction work
       at the property involved the roof structure and structural steel. Their work also included
       boarding up portions of the property that had not been previously boarded up by Ace Boarding
       Company on November 17, 2010. According to English, some of the board up was done at the
       direction of the Village of Oak Lawn for aesthetic purposes.
¶ 36       According to English, Belfor and Karnezis entered into a second contract on March 21,
       2011, which included work to be performed inside the boutique. Prior to performing any work,
       the boutique was tested for hazardous materials. The boutique tested positive for floor mastic
       and asbestos tile.6 Thus, according to English, “the work that was done in Ms. Fantasia’s was
       done not to disturb or make friable any of the materials that were in the building.” English
       clarified on cross-examination that the floor tiles contained asbestos and that Belfor had made
       the decision not to use heavy equipment near the boutique due to the asbestos hazard. Belfor
       boarded up the front door to the boutique.
¶ 37       English further testified that a subcontractor, Robinette, was engaged to perform the
       demolition work on the property. English acknowledged that Robinette’s proposal indicated
       that, “ ‘The bid is based on using diesel and air powered equipment as well as cutting torches to
       assist in the demolition activities ***.’ ” English understood that to mean that Robinette would
       be using Bobcats as part of the demolition project. English clarified that the demolition work


          6
           English testified that mastic is a glue that adheres tile to the floor and contains asbestos.

                                                       -7-
       was more extensive in the areas of the property with the most fire damage. According to
       English, Robinette was aware of the presence of asbestos in the boutique.
¶ 38       English also acknowledged that on April 26, 2011, Belfor met with Robinette at the
       property to discuss demolition of the remainder of the building, including the boutique’s
       windows and parapet wall along Lacrosse Avenue. This portion of the project, however, had
       not yet been approved by the Village of Oak Lawn. Accordingly, the meeting was merely to
       create a proposal for the rebuilding of the property. English did not recall examining the
       window on that day.
¶ 39       English further testified that Belfor completed its work pursuant to the second contract on
       April 26, 2011, and was off of the job site, but had left some equipment inside the property and
       the fence remained intact. Belfor then returned to the site on May 24, 2011, after the accident
       and removed some of its equipment.
¶ 40       Regarding the condition of the windows at the property, English testified he walked by the
       window at issue 30 times and never viewed a BB hole in the window. English testified that had
       he observed a BB hole, he would have notified Karnezis and either boarded up the window or
       secured it. English further testified that Belfor complied with the general safety provisions of
       the International Building Code.
¶ 41       Regarding Belfor’s control over the property, English testified that prior to May 24, 2011,
       Belfor had erected a fence on Lacrosse Avenue that “went out approximately 24 feet and then
       headed east, made a right angle and headed east.” Belfor directed where the fencing was placed
       and later modified the fence by bolting it into the asphalt for security and safety. On March 30,
       2011, the fence was extended to the southwest corner of the property where the boutique was
       located. That same day, Belfor banners were placed on the fence along with three “no
       trespassing” signs. According to English, “It’s incumbent upon us to put those [no trespassing]
       signs up. So if anyone is inside, a policeman drives by, they know they are trespassing if they
       are not a Belfor employee.” The fence also had a gate with a chain lock and a lockbox.
       According to English, a lockbox is a box that holds keys that are accessible by punching in a
       four-digit code. The lockbox belonged to Belfor and keys to the property were placed in the
       lockbox. English further testified that Karnezis was on site every day and “had full access to
       the building” in that he “had the code to the lockbox, and he also had his own master keys.”
¶ 42       Henry Manalli, the general manager of Belfor’s Downers Grove office, testified that had
       the BB hole been brought to his attention, he would have left the window “as is” and not
       boarded it up. According to Manalli, the BB hole had a minimal impact on the strength of the
       glass. He further testified that no cracks were observed while Belfor was working on the job
       site. He also testified, however, that had he observed a crack in the window that began in the
       bottom corner, Belfor “most likely would have boarded it up.” This is because “a crack tends to
       be something that may be a live crack. *** It could get worse, so we wouldn’t leave that in
       place. We would board it up and do the safe thing.” According to Manalli, the safety inspector
       on site did not observe any cracks in the glass during the April demolition.
¶ 43       Manalli acknowledged that, at a minimum, three months prior to the accident Belfor was
       aware of plans that the window through which the decedent fell was going to be removed in the
       near future. Manalli clarified that the window was not being removed because it was damaged,
       but because the building was being redesigned.



                                                   -8-
¶ 44                                    D. Plaintiff’s Expert Testimony
¶ 45        Plaintiff provided the following expert testimony in support of its case.
¶ 46        Mark Meshulam testified as an expert on behalf of plaintiff in the field of building
       engineering with a specialty in windows and glass. Meshulam based his testimony on his
       review of the photographic evidence, the records of Belfor, and the deposition testimony.
       Meshulam further testified that he also visited the site and “performed some computerized
       calculations on glass strength” in coming to his opinions in this matter.
¶ 47        Meshulam testified that plate glass breaks more easily than tempered glass and, when it
       does, it tends to break in very large, sharp shards. Meshulam further testified that plate glass,
       when hit with a “BB,” has what is called a conchoidal fracture. In such a fracture, where the
       BB first impacts the glass there is a relatively small circular hole with a larger hole on the
       opposite side in a cone-shaped formation. Meshulam testified that upon his examination of a
       photograph he observed two BB holes in the plate glass window, each covered with two pieces
       of tape.
¶ 48        Meshulam also testified that a photograph, taken from the interior of the boutique and
       looking out of the broken window, demonstrated “a deformation on the aluminum storefront
       framing where it appears that they are pushed towards the exterior of the building.” 7 The
       photograph further indicated “an indentation in the glazing gasket and then beyond that, to the
       left, is what appears to be the origin point of the two cracks that we discussed that were
       reported by Patricia Lynch.” Meshulam opined that the cracks were caused by a “strong
       outward force [that] was applied in those areas.”
¶ 49        Meshulam further opined that “it would take very minimal pressure or force to cause the
       glass to fail in the way that it did when Mr. Racky fell through it.” Meshulam based his opinion
       on his extensive experience observing and creating glass breakage under a variety of different
       conditions and a knowledge of how the glass industry cuts glass. According to Meshulam, the
       glass industry cuts plate glass by placing a small scratch on the surface of the glass by a robot
       arm and then cracking the glass. The cut is done “very, very quickly, and very cleanly.”
       Meshulam testified, “They don’t cut at all. They simply scratch it and crack it.”
¶ 50        Meshulam could not opine on the number of pounds of pressure it would take to cause the
       window to collapse in a manner similar to what occurred in this case because it would be
       “difficult, if not impossible, to replicate this break” in a test environment.
¶ 51        On cross-examination, Meshulam testified that he is neither a structural engineer nor an
       architect. He further testified that he did not perform any tests to formulate his opinions in this
       case. He also did not perform any calculations to determine the amount of force it would take
       to break a window of the same dimensions. Meshulam also testified he did not believe that the
       decedent’s bicycle impacted the glass first. He did not consider the decedent’s level of
       intoxication as a contributing variable. Meshulam did not review any photographs of the
       interior of the window prior to the date the one which demonstrated the damage was taken.
¶ 52        Dennis Puchalski, an expert in construction safety, testified as follows. After reviewing the
       depositions, contracts, photographs, accident investigation reports, job site documents, and
       progress logs, Puchalski opined that Belfor failed to act as a reasonably safe contractor given
       that it did not discover the BB hole or cracks, which would have been discovered by a

          7
           This photograph along with many others were entered into evidence.

                                                    -9-
       contractor during an inspection of the property. Puchalski also testified that “recognized
       standards” require one to “continuously inspect in demolition because it’s the most dynamic
       process, and there can be unforeseen consequences.” According to Puchalski, a taped-up BB
       hole and cracks in a window are something a contractor would discover if he or she were
       undertaking a reasonable inspection of the property unless they were in a hard-to-see place.
       Puchalski also testified that the construction and demolition work inside the property could be
       “a likely cause of cracks” in the window, but admitted this opinion was based on the
       circumstances that occur during an active demolition at a construction site.
¶ 53       Puchalski further opined that Belfor exercised control over the job site in the following
       ways: (1) employing a site supervisor; (2) erecting a fence with a gate; and (3) controlling
       access to the property. According to Puchalski, a company erects a fence to control and restrict
       access because it does not want nonconstruction personnel coming into the construction site.
       The boutique was a part of the job site because Belfor was performing clean-up and demolition
       inside.
¶ 54       On cross-examination, Puchalski testified that while Belfor was initially retained as a fire
       restoration contractor, that changed with the March 21, 2011, contract, and it became a general
       contractor for the demolition and clean-up of the property. Puchalski, however, could not say
       whether there was still any fire-related damage in the property in March or April 2011 because
       he did not inspect it.

¶ 55                                  E. Defendant’s Expert Testimony
¶ 56       Andrew Nieto, an expert retained by Belfor to provide his opinions regarding the safety at
       this particular job site, testified as follows. In preparing for his testimony, Nieto testified he
       reviewed the depositions, exhibits, photographs, Belfor records, and the decedent’s records.
       Based on photographs he viewed of the plate glass windows at issue from early 2011, Nieto
       opined that there was “nothing that *** jumps out at me as a hazard.” Nieto testified he would
       typically examine the condition of the window to determine if there are large cracks that would
       compromise the stability of the window, and from the photographs, it appeared the glazing was
       secure.
¶ 57       Nieto further opined that he would not have recommended that the window be boarded up
       because the BB hole did not create an “inherent instability in the window” as there was no
       “radial cracking.” In reference to Lynch’s testimony about the cracks, Nieto testified that had
       he viewed those cracks, he would not have found they presented a hazard. According to Nieto,
       “Just because of one perforation [BB hole] and some small cracks, to me it doesn’t affect the
       inherent stability of the window, keeping in mind that the window had been in place for five or
       six years, that the perforation had been there for five years, had gone through five Chicago
       winters, had been cleaned on the exterior by professional window washers, on the interior by
       the tenant Miss Lynch.” Based on those facts, Nieto opined that “the window was stable.”
¶ 58       Regarding fencing, Nieto testified that fencing is typically installed to keep unauthorized
       personnel out of the job site and to maintain site security, “That’s its main role is to keep
       people out.” Nieto further testified that on April 27, 2011, Belfor left the property in a secured
       manner and, in his opinion, had no obligation to inspect the site thereafter.




                                                   - 10 -
¶ 59                                       F. Lindsay Anderson
¶ 60       Lindsay Anderson, a licensed architect and structural engineer, testified as an expert
       regarding his opinions about the strength of the plate glass window and the series of events that
       lead up to the decedent falling through it. Anderson based his opinions on his review of the
       depositions, police reports, building code requirements, measurements of the glass window,
       calculations performed by hand and with the assistance of a computer, and his observations of
       the bicycle.
¶ 61       Anderson ultimately opined that the decedent was moving forward at a rate of speed of 6.3
       miles per hour when his bicycle “climbed” the parapet wall and the left handlebar impacted the
       plate glass window approximately 45 inches above the sidewalk. According to Anderson, it
       was the force of this impact alone that caused the glass to fragment; neither the BB hole nor the
       cracks weakened the glass and caused it to fragment.
¶ 62       Anderson further testified that the point of impact was “a couple of inches at the most” and
       was thus inconsistent with the size of a hand. Anderson acknowledged that the point of impact
       was seven inches above where the bicycle’s handlebars would have been, hence his opinion
       that the bicycle effectively “climbed” the parapet wall. In addition, Anderson testified the fact
       the decedent was discovered 2½ feet inside the boutique supported his conclusion that the
       decedent approached the window at 6.3 miles per hour.
¶ 63       Regarding the strength of the window, Anderson testified he performed an analysis of the
       window using a computer program. According to that analysis, the window, with one BB hole
       (as depicted in the photographs), was able to withstand 20.9 pounds per square foot of
       pressure. This analysis was further supported by the fact the window had withstood
       windstorms in 2008 and 2010, which would have exerted significant pressure on the window.
       In fact, the windstorm in 2008 had caused the window directly next to the one at issue in this
       case to fracture. Anderson ultimately opined that the glass failed because the decedent’s
       handlebar hit the glass with a force of at least 110 pounds in a concentrated manner.

¶ 64                                G. The Decedent’s Family History
¶ 65       All four of the decedent’s adult children (Sean, Meghan, Matthew, and Molly) testified
       regarding the relationship they had with their father and their personal losses resulting from his
       death. The children each testified regarding their happy childhoods with their father coaching
       various sports teams, taking them on camping trips, and being a supporting and loving father.
       Following their parents’ divorce in 1998, they began seeing their father less frequently. From
       2004 until 2010, the children lost contact with their father. Many of the older children were
       aware that their father was an alcoholic.
¶ 66       On July 21, 2010, Sean recommenced a relationship with his father. During this time
       Matthew also reconnected with his father. For the next six months Sean and Matthew spoke on
       the phone with their father and then in November 2010 decided to meet him at a local bar. Sean
       and Matthew continued to speak with his dad periodically over the phone. In March 2011, the
       decedent attended Matthew’s ultimate Frisbee tournament. The frequency of the phone calls
       between the decedent and his sons increased over time.
¶ 67       Although they were aware their brothers were communicating with their father, Meghan
       and Molly did not reconnect with their father prior to his death. Both daughters testified they
       did not feel as though they were ready to reestablish a relationship with him at that time.


                                                   - 11 -
¶ 68       Each of the Racky children expressed anger and guilt over their father’s death. Sean
       testified his anger over his father’s death has increased over time. Meghan testified regarding
       the deep guilt she felt that she did not reconcile with her father when her brothers did. She
       stated that she believed she would have reconciled with her father had he have lived. Meghan
       also acknowledged that she met with a counselor regarding the grief she felt over her father’s
       death.
¶ 69       Patricia Harthun, a licensed clinical professional counselor, testified she counseled
       Meghan regarding the grief she had over her father two months after his death. After a break in
       counseling, in 2014, she diagnosed Meghan with complicated grief. Harthun explained that a
       sudden death increases the likelihood of having complicated grief because there is no
       opportunity to say good-bye and that complicated grief cannot be “cured” and is likely to “flare
       up throughout the person’s life.” Harthun testified she did not counsel the other Racky
       children, but did review their depositions. Based on that review, she believes that factors are
       present that can increase the likelihood of them having a complicated grief reaction.
¶ 70       Dr. Andrew Kulik, a psychologist, testified as an expert in the field of psychiatry on behalf
       of defendant. Kulik testified he reviewed the depositions of the Racky children, the
       depositions, the arrest and incarceration records for the decedent as well as his treatment
       record, and the records in this case. Dr. Kulik opined that the decedent was an alcoholic. He
       also opined that the decedent did not have “any significant relationship over the period of 10 to
       20 years.” Dr. Kulik further opined that had the decedent lived, he “might have seen [his
       children] every few years or spoken to them here or there, but I don’t think there was any
       evidence to indicate that his relationship with them would have changed dramatically.” Dr.
       Kulik expressed no opinion regarding any diagnosis the Racky children could have.

¶ 71                                   H. The Trial Court’s Ruling
¶ 72       Following the trial, the trial court entered a 56-page written order, finding in favor of
       plaintiff and awarding $1.875 million in damages after the award was reduced by 25% to
       account for the trial court’s additional finding that the decedent was 25% contributorily
       negligent.
¶ 73       The trial court made the following findings of fact regarding the accident itself. On May
       24, 2011, the decedent was riding his bicycle south across 95th Street at the intersection of
       Lacrosse Avenue in Oak Lawn. Along Lacrosse Avenue was the property, which had two
       large, plate glass windows. One of those windows contained two BB holes and “a multitude of
       cracks emanating from the lower left corner of the window out two to three feet in height and
       two to two-and-a-half feet in width.” As the decedent finished crossing 95th Street, he lifted his
       front bicycle wheel off of the ground and jumped his bicycle over a 12-inch curb at the corner
       of 95th Street and Lacrosse Avenue. Once on the sidewalk, the bicycle slowed and wobbled as
       he lost momentum. The decedent continued traveling south on the sidewalk, parallel to the
       building. The decedent then extended his left arm in an apparent attempt for balance, lightly
       touched the window, and the window collapsed. The trial court found, based on Rodriguez’s
       demonstration during his testimony, that the decedent did not fully extend his left arm and that
       the height of his arm was estimated at “8-12 inches from its original position” above the
       bicycle handlebars.
¶ 74       The decedent then fell through the storefront window, suffering a deep laceration that
       almost entirely severed his left leg. The decedent’s legs were draped over the broken glass,

                                                   - 12 -
       partially hanging outside the front of the storefront with his bicycle underneath him. Despite
       the quick attention of two bystanders, he died as a result of the loss of blood sustained in this
       incident.
¶ 75       As to the condition of the window, the trial court found, based on Meshulam’s testimony
       and the photographic evidence, that there were two BB holes. The trial court further found that
       a photograph taken after the accident by the Oak Lawn police department from the interior of
       the boutique demonstrated that a force was applied from the interior of the boutique in an
       outward direction that caused a deformation of the black rubber window gasket immediately
       adjacent to the area from where the cracks emanated. The photograph, as well as Meshulam’s
       testimony, indicated that the aluminum window sill had been pushed outward and upward in
       the lower corner of the interior of the window that had collapsed. The trial court determined,
       based on this evidence, that the damage inside the boutique was exactly at the location of the
       cracks observed in the police photographs and testified to by Lynch. Based on Manalli’s
       testimony, the trial court also found that “Belfor was well aware that the area where [the] plate
       glass was located and [the decedent] fell through would eventually be removed and not
       repaired.”
¶ 76       Regarding the credibility of the witnesses, the trial court found as follows. The trial court
       found Rodriguez’s testimony to be credible in its description of the decedent’s bicycle riding,
       his jump over the curb, and the accident and his observations thereafter. The trial court also
       found Lynch to be a credible witness and noted that the fact she only recalled one BB hole does
       not diminish her testimony or impugn her credibility. Karnezis was also found to be a credible
       witness “as is his testimony regarding his inability to access the property that was secured by
       Belfor.”
¶ 77       The trial court, however, did not find English to be a credible witness. The court noted that
       while English “testified that no work could be done in the Miss Fantasia space because of
       asbestos found in the floor tiles there and all of the work would have to be done by hand,” it is
       “contradicted by photographic evidence in this case and the contract entered into between
       Belfor and [Robinette].” The trial court further found that English’s testimony that Belfor was
       no longer at the property at the time of the accident was “directly contradicted by the fact that
       Belfor still had in place their security fence that allowed access only by Belfor personnel or
       their subcontractor and that immediately after [the decedent’s] accident, Mr. Belfor [sic]
       arrived at the property and ordered subordinates to remove Belfor equipment from the property
       in the hours afterwards.” Similarly, the trial court found Manalli not to be credible in his
       testimony that Belfor had “ ‘pulled off of the site’ ” at the time of the decedent’s accident.
¶ 78       The trial court also did not find Anderson’s explanation as to how the window collapsed to
       be supported by the evidence in the case. Specifically, the court noted that Anderson agreed
       that Rodriguez did not observe the bicycle handlebar rising seven inches or the bicycle
       climbing up the wall. In addition, Anderson’s testimony that the decedent was traveling at an
       angle to the window was not supported by the eyewitness testimony. The trial court found
       Anderson’s testimony that the large and substantial cracks in the window did not contribute to
       the glass breaking to be “implausible at best.” The trial court concluded that the testimony of
       plaintiff’s expert, Meshulam, was more credible than Anderson’s and was supported by the
       eyewitness testimony and photographic evidence.
¶ 79       The trial court ultimately found that plaintiff proved its premises liability claim based on
       section 343 of the Restatement (Second) of Torts (Restatement (Second) of Torts § 343

                                                  - 13 -
       (1965)) by a preponderance of the evidence. To be liable under the Restatement, Belfor must
       be a “possessor of land.” The trial court found that the evidence at trial established Belfor was
       a possessor of land and knew or should have known of the dangerous and hazardous condition
       the window posed. The court determined Belfor had possession of the property based on the
       fact that (1) it had secured the property at all access points, (2) it placed a fence surrounding the
       back portion of the property, (3) the fence was bolted to the pavement, (4) Karnezis did not
       have access to the property, (5) its possession and control included the boutique, (6) only it had
       a key to the gate and the code to the lockbox, (7) the front door of the boutique was boarded up,
       (8) it installed three “no trespassing” signs that were intended to keep the public out of the
       construction site, (9) it had possession of Lynch’s key to the boutique and had exclusive
       possession of that space, and (10) there was no evidence that Belfor turned the property back
       over to Karnezis prior to the accident. The trial court ultimately concluded that the owners of
       the property surrendered possession and control of the property to Belfor.
¶ 80        Additionally, the trial court found that the window the decedent fell through presented an
       unreasonable risk of harm and was in a dangerous and hazardous condition based on the holes
       in the window and the three cracks as described by Lynch. The court further found that Belfor
       knew or should have known of the condition and risks presented by the window. Belfor was on
       the site six months prior to the accident and had complete control and possession of the
       property the two months before the accident. This conclusion was based on the testimony that
       Belfor boarded up additional areas as required and had more than enough opportunity to
       discover the BB holes.
¶ 81        The trial court also found that, even if the BB holes did not create a dangerous condition,
       plaintiff proved through circumstantial evidence that Belfor or its subcontractor caused the
       large cracks in the window and, as such, Belfor had actual knowledge of the cracks. These
       cracks posed a danger to the public, even at the lightest touch, and Belfor did nothing to abate
       or protect the public by boarding the window or blocking the sidewalk at that location as they
       had done at the rear of the building. Further, the court found these cracks were caused as a
       result of the demolition which Belfor agreed in writing to accomplish, which was
       subcontracted to Robinette, and was supervised daily by Belfor’s employee at the scene. This
       conclusion was supported by the photographic evidence that “the demolition caused a forceful
       hit to the interior of the building at the location of the cracks,” the flooring had been removed,
       the interior walls had been stripped of their covering, and the lightbulbs that were previously
       visible around the windows had been removed. This evidence—combined with the description
       of the work to be performed in Robinette’s proposal for interior demolition, as well as the
       description of the damage to the western portion of the property—established direct and
       circumstantial evidence to support the fact that demolition occurred inside the boutique and
       that this demolition was the cause of the cracks in the window.
¶ 82        The court also found that Belfor could reasonably expect someone like the decedent would
       not discover or realize the danger and would fail to protect himself against it. The court
       concluded that Belfor was negligent.
¶ 83        As for the issue of damages, in the survival action, the trial court found that the decedent
       suffered a “gruesome and unnecessary death” and noted that it would not “discount the pain for
       its brevity given the intensity by which it must have been experienced.” Specifically, the court
       found that the decedent experienced conscious pain and suffering that lasted a “few minutes
       from the time of the accident through the period which Ricardo Rodriguez has testified to

                                                    - 14 -
       observing [the decedent].” The court also relied on the testimonies of Rodriguez, Dr. Schwab,
       and Dr. Bauer to support its conclusion. The court further acknowledged that alcohol and
       Norco “in a person’s system can have pain reducing effects,” but despite this evidence,
       concluded the decedent experienced conscious pain and suffering. The court awarded plaintiff
       $1 million.
¶ 84       In regards to the wrongful death action, the trial court acknowledged that there was a
       period of time in which the decedent did not have a relationship with his children, but that
       recent history indicated that the decedent’s sons have experienced a substantial loss which the
       law presumes based upon their resumption of a father and son relationship. The court further
       found that all of the Racky children testified credibility that their loss is worse today than it was
       when it began and that the loss of their father deeply affected them and that they suffered from
       complicated grief. The court further acknowledged that while the Racky daughters had not yet
       renewed a relationship with their father, they had intended to do so. The trial court awarded
       plaintiff $1.5 million for the survival count and $1 million for the wrongful death count.
¶ 85       However, the trial court did conclude that the decedent was guilty of contributory
       negligence based on his failure to abide by the local ordinance that disallowed bicycle riding
       on sidewalks and riding his bicycle across six lanes of traffic where there was no traffic signal.
       The court also took the decedent’s intoxication and impairment into consideration and
       acknowledged it may have clouded his judgment. The court ultimately found the decedent to
       be 25% negligent and reduced the verdict accordingly.
¶ 86       This appeal followed.

¶ 87                                             I. ANALYSIS
¶ 88                                       A. Propriety of Judgment
¶ 89        Belfor first argues that the trial court erred in concluding it had a duty of care under a
       premises liability theory, pursuant to section 343 of the Restatement (Second) of Torts.
       Restatement (Second) of Torts § 343 (1965). Belfor challenges this duty on three grounds.
       First, it argues that it was not a possessor of the boutique, or the property for that matter, within
       the meaning of section 343. Second, Belfor contends that even if it was a possessor of the
       boutique and the decedent was an invitee, it still owed the decedent no duty because the plate
       glass window was an open and obvious danger. Finally, Belfor asserts that, regardless of the
       issue of possession, its duties were strictly limited by the scope of the contract, which did not
       impose any responsibility for the windows. We consider each argument in turn.
¶ 90        Initially, we set forth our standard of review. The customary principles of ordinary
       negligence are applied to determine the liability of parties in possession or control of a
       premises upon which an individual is injured. Clifford v. Wharton Business Group, L.L.C., 353
Ill. App. 3d 34, 40 (2004); Smith v. Holmes, 239 Ill. App. 3d 184, 197 (1992). “In order to
       recover in an action for negligence, a plaintiff must establish the existence of a duty owed by
       the defendant to the plaintiff, a breach of that duty, and an injury to the plaintiff proximately
       caused by the breach.” Sameer v. Butt, 343 Ill. App. 3d 78, 85 (2003). “The question of the
       existence of a duty is a question of law and, in determining whether a duty exists, the trial court
       considers whether a relationship existed between the parties that imposed a legal obligation
       upon one party for the benefit of the other party.” Id. “In considering whether a duty exists in a
       particular case, a court must weigh the foreseeability that defendant’s conduct will result in
       injury to another and the likelihood of an injury occurring, against the burden to defendant of

                                                    - 15 -
       imposing a duty, and the consequences of imposing this burden.” Ziemba v. Mierzwa, 142 Ill.
2d 42, 47 (1991). “Where no duty exists, the plaintiff cannot recover.” Clifford, 353 Ill. App.
3d at 40.
¶ 91        While the question of whether Belfor owed a duty to plaintiff is a legal one that we review
       de novo, since the matter proceeded to a bench trial, in this instance it is also based on the trial
       court’s findings of facts. See Rucker v. Rucker, 2014 IL App (1st) 132834, ¶ 39 (breach of duty
       and causation constitute findings of fact). We will not reverse a trial court’s findings of fact
       unless they are against the manifest weight of the evidence. Id.; see Shulte v. Flowers, 2013 IL
       App (4th) 120132, ¶ 24 (the standard of review depends on whether the underlying issue is
       factual or legal); see also Price v. Phillip Morris, Inc., 219 Ill. 2d 182, 236 (2005) (implying
       that where the trial court’s evaluations of credibility of witnesses or conflicting testimony are
       at issue, the standard of review is deferential).

¶ 92                                         1. Possessor of Land
¶ 93       Belfor first asserts that it was not a possessor of the property at the time of the decedent’s
       accident. Section 343 of the Restatement sets forth the circumstances under which “[a]
       possessor of land is subject to liability for physical harm” to persons on his land. Restatement
       (Second) of Torts § 343 (1965). Section 343 provides:
                    “A possessor of land is subject to liability for physical harm caused to his invitees
                by a condition on the land if, but only if, he
                    (a) knows or by the exercise of reasonable care would discover the condition, and
                should realize that it involves an unreasonable risk of harm to such invitees, and
                    (b) should expect that they will not discover or realize the danger, or will fail to
                protect themselves against it, and
                    (c) fails to exercise reasonable care to protect them against the danger.”
                Restatement (Second) of Torts § 343, at 215-16 (1965).
¶ 94       “The term ‘possessor’ with respect to possession of land is defined in the Restatement as ‘a
       person who is in occupation of the land with intent to control it.’ ” Madden v. F.H.
       Paschen/S.N. Nielson, Inc., 395 Ill. App. 3d 362, 375 (2009) (quoting Restatement (Second) of
       Torts § 328E, at 170 (1965)). “The two requirements under that subsection are occupation and
       intent to control the land, as opposed to the activities or individuals thereon.” (Emphasis
       added.) O’Connell v. Turner Construction Co., 409 Ill. App. 3d 819, 824 (2011). “The concept
       of ‘control’ is closely tied with the ability to exclude people from the use of a piece of property
       or to direct how that property is to be used.” Williams v. Sebert Landscape Co., 407 Ill. App. 3d
753, 756 (2011). “Only the party in control of the premises can be held liable for a defective or
       dangerous condition on the premises.” Hilgart v. 210 Mittel Drive Partnership, 2012 IL App
       (2d) 110943, ¶ 38. This duty, however, does not extend to risks created by “open and obvious”
       conditions. Joyce v. Mastri, 371 Ill. App. 3d 64, 79 (2007).
¶ 95       Belfor maintains that it was always subject to the authority of the owner, Karnezis, and the
       Village of Oak Lawn. Thus, it did not have the authority to freely control the property. Belfor
       notes that both Karnezis and the Village of Oak Lawn were “actively engaged in
       decision-making related to the property at all times from the very start.” Belfor does not
       reference any specific evidence regarding Karnezis’s control over the property in its argument,
       but points to the Village of Oak Lawn’s initial order to board up the property as an example of


                                                    - 16 -
       its control over the premises. Belfor further argues that the circuit court ignored the fact that the
       property was reopened to the public within a month of the fire, as well as the fact that Belfor
       was not performing any work at the property at the time of the accident.
¶ 96        Belfor contends that the case of O’Connell is directly applicable to the issue at bar. We
       disagree. We initially observe that the procedural posture of O’Connell differs significantly
       with the procedural posture of this case. O’Connell was decided on a motion for summary
       judgment, whereas, in the case at bar, the matter went to trial, and a verdict was entered in
       favor of plaintiff. See O’Connell, 409 Ill. App. 3d at 820. Due to the fact the O’Connell court
       was considering the matter on a motion for summary judgment, it primarily examined
       plaintiff’s allegations and arguments. Id. at 825. In contrast, because the matter before us
       proceeded to a trial, we have all of the pertinent facts to consider whether or not Belfor was in
       possession of the property at the time of the accident.
¶ 97        These differences aside, O’Connell is also factually distinguishable. In O’Connell, the
       plaintiff made no allegations that the defendant “could exclude anyone from the premises or
       that it could even alter what was built where” and instead argued that the defendant “ ‘had
       general responsibility for safety on the project.’ ” Id. The reviewing court held that these
       allegations were insufficient to survive a motion for summary judgment where the plaintiff did
       not “tie this alleged authority to a right or intent to control the premises, as opposed to the
       individuals or activities thereon.” Id. Moreover, the reviewing court observed that, “It is
       apparent here, and plaintiff does not claim otherwise, that whatever authority [the defendant]
       exercised at the construction site, it did so subject to that of the School District.” (Emphasis
       added.) Id. at 826. The reviewing court further noted that the plaintiff failed to provide “any
       evidence here indicating that [the defendant] controlled or intended to control the land at
       issue.” Id. In contrast, plaintiff here has asserted and presented facts to support its allegations
       that Belfor exercised control and dominion over the property.
¶ 98        We conclude that the evidence adduced here supports the trial court’s conclusion that
       Belfor was a possessor of the property. As relayed in the trial court’s comprehensive written
       order, Belfor exercised exclusive control and dominion over the property. The trial court based
       this determination on the following findings of fact: (1) Belfor had secured the property at all
       access points, (2) Belfor placed a fence surrounding the back portion of the property, (3) the
       fence was bolted to the pavement, (4) Karnezis did not have access to the property, (5) its
       possession and control included the boutique, (6) only it had a key to the gate and the code to
       the lockbox, (7) the front door of the boutique was boarded up, (8) Belfor installed three “no
       trespassing” signs, which were intended to keep the public out of the construction site, (9)
       Belfor had possession of Lynch’s key to the boutique and had exclusive possession of that
       space, and (10) there was no evidence that Belfor turned the property over to Karnezis prior to
       the accident. In addition, Belfor kept equipment and materials at the property during the month
       of May. Testimony from English established that this property was removed the same day as
       the incident, and even then, only after Belfor learned of the accident. We cannot say that these
       findings are against the manifest weight of the evidence and thus conclude that Belfor was a
       possessor of the property.
¶ 99        Our determination that the trial court did not err in finding Belfor possessed the property
       does not end our inquiry into whether Belfor had a duty towards the decedent. Under section
       343 of the Restatement, “there is no liability for landowners for dangerous or defective
       conditions on the premises in the absence of the landowner’s actual or constructive

                                                    - 17 -
        knowledge.” Tomczak v. Planetsphere, Inc., 315 Ill. App. 3d 1033, 1038 (2000); Hanna v.
        Creative Designers, Inc., 2016 IL App (1st) 143727, ¶ 34. This section of the Restatement falls
        directly in line with the general negligence principle that, “[t]he general contractor’s
        knowledge, actual or constructive, of *** a dangerous condition is a precondition to direct
        liability.” Diaz v. Legat Architects, Inc., 397 Ill. App. 3d 13, 35 (2009).
¶ 100        Belfor maintains that it cannot be charged with having constructive knowledge of the
        dangerous condition of the window. Generally, if a plaintiff is relying on proof of constructive
        notice, he or she must establish that the dangerous condition existed for a sufficient time or was
        so conspicuous that the defendant should have discovered the condition through the exercise of
        reasonable care. See Smolek v. K.W. Landscaping, 266 Ill. App. 3d 226, 228-29 (1994) (a hole
        that led to injury was so inconspicuous that one could not be charged with the knowledge of its
        existence). Whether a defendant is deemed to have constructive notice of the existence of a
        dangerous condition on the property is a question of fact. Id. at 229. “This court will not disturb
        a trial court’s finding and substitute its own opinion unless the finding is against the manifest
        weight of the evidence. Especially where the evidence is contradictory, the trial court is in a
        superior position to weigh the evidence and determine the preponderance thereof.” Dale v.
        Luhr Bros., Inc., 158 Ill. App. 3d 402, 409 (1987).
¶ 101        First, we must consider whether the trial court erred when it determined that the boutique
        plate glass window constituted a dangerous condition. Belfor argues that the trial court’s
        determination that a dangerous condition existed was against the manifest weight of the
        evidence where it “ignored” or “mischaracterized” the testimony offered by Anderson and
        Rodriguez. Belfor notes that Anderson’s testimony utilized computer generated analysis and
        mathematical computations demonstrating that the plate glass was strong enough to withstand
        a light touch and that the break in the glass was consistent with an impact from a bicycle
        handlebar. Belfor maintains that the trial court’s disregard of Anderson’s testimony, in the
        absence of any opposing scientific testing, was arbitrary and warrants reversal, particularly
        where plaintiff’s expert testimony was based on mere speculation. In addition, Belfor observes
        that the trial court did not consider Rodriguez’s testimony during cross examination that his
        hand was “all the way up” (in contrast to 8 to 12 inches above the handle bars) and that
        Rodriguez admitted he did not know with what force the decedent touched the glass.
¶ 102        We disagree with Belfor’s contention that the trial court disregarded or ignored certain
        testimony as to whether the plate glass window was in a dangerous condition. The trial court’s
        thorough and well-reasoned written order demonstrates that the trial court thoughtfully
        considered all of the testimony presented and weighed the credibility of the witnesses prior to
        making its ultimate determinations. Although Belfor asserts that Anderson’s testimony is
        inherently more reliable because he presented “unrefuted scientific analysis and calculations,”
        as the trial court noted, Anderson did not perform computerized testing to discover what would
        happen to the glass “if there were two BB holes and three cracks, or only one BB hole and three
        cracks emanating 2-3 feet in a tree like pattern.” The trial court further found that Anderson’s
        testimony “that the large and substantial cracks in the window did not contribute to the glass
        breaking is implausible at best” and was “completely opposite to the eye witness testimony in
        this case.” The trial court also found that Anderson’s explanation for how the bicycle
        handlebar impacted the window at a much higher height was not supported by the evidence and
        ultimately concluded that Meshulam’s testimony was more credible and supported by the



                                                    - 18 -
        evidence. See Greene v. City of Chicago, 48 Ill. App. 3d 502, 506 (1976) (the trial court is in a
        better position to assess the credibility of the witnesses and to weigh the conflicts in evidence).
¶ 103        Additionally, our review of the record reveals that Meshulam’s opinion testimony did not
        amount to mere speculation.8 See DiCosola v. Bowman, 342 Ill. App. 3d 530, 538 (2003)
        (“Opinion testimony that is purely speculative in nature and based on guess, surmise or
        conjecture is inadmissible and is tantamount to no evidence at all.”). We observe that the trial
        court correctly noted in its written order that, contrary to Belfor’s argument, Meshulam did not
        testify as to the actual cause of the cracks in the window, only that the cracks in the lower
        corner were consistent with an interior impact that was, in turn, consistent with the interior
        demolition undertaken by Robinette and Belfor. Indeed, Meshulam testified—based on his
        evaluation of the photographic evidence, documents, and testimony—that it would take very
        little pressure to cause the window to collapse. This slight pressure is consistent with the light
        touch described by Rodriguez.
¶ 104        Belfor further asserts that the trial court disregarded the fact that Rodriguez’s testimony as
        to the location where the decedent placed his hand on the window was either contradictory or
        impeached during cross-examination. Belfor maintains that Rodriguez was impeached based
        on (1) his prior statement to Officer Quinn that he observed the decedent “crash” through the
        window and (2) his testimony that he observed the decedent’s left arm extended “all the way
        up,” not 8 to 12 inches off of the handlebars as he had previously testified.
¶ 105        A witness may be impeached by prior inconsistent statements, whether directly or
        indirectly contrary to present testimony. Spenner v. Jenkins Party Liquors, Inc., 111 Ill. App.
2d 116, 120 (1969). However, the inconsistencies must be great enough that material facts are
        actually contravened. Goldstein v. Hertz Corp., 16 Ill. App. 3d 89, 97 (1973). Another mode of
        impeachment is that the witness on a prior occasion omitted to testify as to an important fact or
        circumstance. Spenner, 111 Ill. App. 2d at 120.
¶ 106        In regards to Rodriguez’s statement to Officer Quinn, Rodriguez testified he did not recall
        informing the officer that the decedent crashed through the window. In turn, Officer Quinn
        testified that he believed the words “crashed” and “fell” had the same meaning to him. Based
        on this testimony, the purported inconsistencies between Rodriguez’s statement to Officer
        Quinn and his testimony at trial was not significant enough that this material fact was actually
        contravened. See Goldstein, 16 Ill. App. 3d at 97.
¶ 107        As for Rodriguez’s testimony regarding the placement of the decedent’s hand on the
        window, our review of the record indicates that the trial court was diligent in narrating the
        gestures of the witness and counsel during this testimony. Even so, it is apparent that during
        this line of questioning Rodriguez and counsel were making gestures as they were testifying.
        As a court of review, we only have the “cold record” and the trial court’s findings to rely upon.
        Thus, it is axiomatic that the trial judge has the opportunity to assess the credibility of
        witnesses and weigh the evidence and is thus in a better position than an appellate court faced

            8
             We observe that within the context of this argument, Belfor asserts that the trial court improperly
        denied its motion to bar Meshulam’s opinions that were not based on any testing. Belfor, however, does
        not set forth a standard of review on this issue or even argue that the trial court abused its discretion
        when it denied its motion in limine regarding Meshulam’s testimony. In fact, Belfor cites no case law in
        support of this cursory argument. Accordingly, we consider the issue to be forfeited. See Ill. S. Ct. R.
        341(h)(7) (eff. Jan. 1, 2016).

                                                       - 19 -
        with a cold record. See In re Estate of Muhammad, 123 Ill. App. 3d 756, 761-62 (1984).
        Accordingly, a reviewing court will not disturb the trial court’s determination of credibility
        because the trial court has a superior vantage point, which cannot be reproduced from the cold
        record, to observe and judge the witnesses’ demeanor and credibility. See In re Marriage of
        Diehl, 221 Ill. App. 3d 410, 424 (1991).
¶ 108        That being said, the court consistently described Rodriguez’s gestures as his left arm being
        extended and his hand placed on the window 8 to 12 inches above the handlebars. This
        occurred both on direct and cross-examination. We find it disingenuous that Belfor argues on
        appeal that Rodriguez changed his testimony from 8 to 12 inches above the handlebars to “all
        the way up” where the transcript of the cross-examination reveals that prior to so answering,
        Belfor’s counsel was asking questions about the decedent putting his hand “straight out ***
        like a Heisman Trophy almost” and gesturing with his elbow “locked straight with his arm
        extended all the way to his left.” The testimony was then as follows:
                      “Q. When Mr. Racky touched the glass, did you see him put his arm straight out?
                 And again, I’m showing my arm straight out with my palm up and my elbow locked all
                 the way out.
                      A. Yes.
                      Q. So his hand wasn’t just a few inches away from the handlebar. It was all the way
                 up?
                      A. I’ll say it was all the way up.
                      Q. And do you think he put his hand out to balance himself? That’s what you think?
                      A. Yes.” (Emphases added.)
        The record demonstrates that prior to asking the question about whether his hand was “all the
        way up,” counsel was inquiring whether the decedent’s hand was “all the way out.” This is
        consistent with counsel’s gestures as described above. The follow-up question further
        demonstrated that Belfor’s counsel was interested in whether or not the decedent’s hand was
        “out.”
¶ 109        In its written order, the trial court stated it “observed closely the manner in which
        Rodriguez extended his arm while seated in the witness chair demonstrating” and found that
        “Mr. Racky’s arm was not fully extended and that only his hand came into contact with the
        plate glass window. The Court estimated the height of his arm as 8-12 inches from its original
        position on the bike handlebars.” In light of the fact, we must review a cold record and the
        analysis of the cross-examination testimony as discussed above, we disagree with Belfor’s
        suggestion that the trial court disregarded Rodriguez’s cross-examination testimony and defer
        to the trial court’s findings on this issue. See In re Marriage of Lewis, 188 Ill. App. 3d 142, 146
        (1989) (declining to reject the trial court’s findings where only a cold record was before the
        reviewing court). In sum, the case law is clear that we, as the reviewing court, cannot reweigh
        the testimony or substitute its own independent evaluation of witness credibility for that of the
        trial court. Cook Electric Co. v. Kolodny, 1 Ill. App. 3d 181, 183 (1971). Thus, to the extent
        that Belfor contests the trial court’s findings that were premised on the witness’s credibility,
        we decline to hold those findings were against the manifest weight of the evidence.
¶ 110        Second, the evidence established by a preponderance of the evidence that the plate glass
        window was in a dangerous condition. The evidence demonstrated that the window had at least
        one small hole and numerous cracks as described by Lynch, whom the trial court found to be

                                                    - 20 -
        credible. It is undisputed that one of those small holes existed prior to November 2010 when
        Belfor commenced its fire remediation services and English testified that, had he observed the
        holes, he would have either boarded up or secured the window. While no Belfor agent
        represented that they observed the cracks testified to by Lynch, Manalli, a general manager for
        Belfor, testified that had he observed similar cracks in the window, Belfor “most likely would
        have boarded it up.” This is because “a crack tends to be something that may be a live crack.
        *** It could get worse, so we wouldn’t leave that in place. We would board it up and do the
        safe thing.”
¶ 111       In addition, plaintiff’s expert Meshulam opined that, due to the condition of the glass, it
        would take very minimal pressure or force to cause the glass to fail. Plaintiff’s expert
        testimony also established that plate glass breaks more easily than tempered glass and when it
        does break, it does so in very large, sharp shards. While Meshulam could not opine on the
        number of pounds of pressure it would take to cause the window to collapse, he stated his lack
        of an opinion was due to the fact that it was “difficult, if not impossible, to replicate this break”
        in a test environment.
¶ 112       After considering all of the testimony, it is apparent that it is in some respects
        contradictory. The evidence, nevertheless, was sufficient that the trial court, as the trier of fact,
        could determine by a preponderance of the evidence that the plate glass window was in a
        dangerous condition and that the finding was not against the manifest weight of the evidence.
        See Dale, 158 Ill. App. 3d at 409. The trial court was required to weigh the evidence and, after
        observing the witnesses, the trial court determined their credibility and the weight to be
        attached to their testimony, taking into consideration all the relevant factors, including their
        interest, if any, in the subject matter. Cook Electric Co., 1 Ill. App. 3d at 183. The testimony of
        an expert witness is not to be accepted as truth per se, but must be judged as to weight and
        credibility by the same rules applicable to other witnesses. Morus v. Kapusta, 339 Ill. App. 3d
483, 492 (2003); Peet v. Dolese & Shepard Co., 41 Ill. App. 2d 358, 369 (1963). In that vein,
        the trier of fact is free to disregard an expert’s opinion or conclusion of fact on the basis of
        credibility considerations. Morus, 339 Ill. App. 3d at 492. Accordingly, we cannot say an
        opposite conclusion is clearly evident or that the determination is palpably erroneous. Hence,
        the trial court’s judgment is not against the manifest weight of the evidence.
¶ 113       Belfor next asserts that the trial court’s finding that Belfor knew or should have known
        about the condition of the window is against the manifest weight of the evidence where the
        court improperly disregarded unimpeached testimony and incorrectly relied upon speculation.
        Specifically, Belfor argues that the trial court improperly disregarded English’s testimony that
        work was performed in the boutique, namely, that the flooring and wall coverings were
        removed by hand because heavy equipment would cause asbestos fibers in the flooring to
        become airborne. Belfor further argues that the trial court engaged in “impermissible
        speculation that a [B]obcat must have cause the cracking of the window in question” where
        there was no evidence that a Bobcat was ever in the boutique.
¶ 114       We conclude the trial court’s determination that Belfor knew or should have known the
        condition of the plate glass window is not against the manifest weight of the evidence. The
        evidence established that at the time of the accident Belfor had been in exclusive control of the
        property since March 21, 2011. Photographs taken around this time indicated that no cracks
        were present in the plate glass window adjacent to Lacrosse Avenue. Thereafter, Belfor
        subcontracted with Robinette for demolition of the interior of the property. This interior

                                                     - 21 -
        demolition work was completed by April 26, 2011. Subsequently, on May 24, 2011, the day of
        the accident, Lynch testified that cracks in the plate glass window were visible from the
        parking lot. Although the evidence is not conclusive as to when the cracks appeared, the
        evidence did demonstrate that they were not present in March 2011, but were present on May
        24, 2011, prior to the decedent’s accident.
¶ 115       Meshulam also testified that the damage to the interior window frame was likely caused by
        a “strong outward force.” In addition, the contract between Belfor and Robinette provided for
        the use of gas powered machinery, and Karnezis and English testified that Bobcats were used
        during this phase of remodeling. Photographs taken by the Oak Lawn police department after
        the decedent’s accident also demonstrated the cracks, albeit not in their entirety due to the
        fragmentation of the glass after the accident. These photographs depicted the damage to the
        interior frame of the window in the exact location where the cracks originated. Based on this
        circumstantial evidence, it was proper for the trial court to find by a preponderance of the
        evidence that Belfor had the requisite knowledge of the dangerous condition and we cannot say
        that this determination was against the manifest weight of the evidence. See Harding v. City of
        Highland Park, 228 Ill. App. 3d 561, 571 (1992) (the jury was entitled to find that the
        defendant caused a dangerous condition based on circumstantial evidence).

¶ 116                          2. Window Defect an Open and Obvious Danger
¶ 117       Belfor further asserts that even if it is deemed a possessor of the property, the plate glass
        window was an open and obvious hazard that negated any duty it owed to the decedent.
        According to Belfor, using a large plate glass window to support one’s falling body weight
        while riding a bicycle is such an open and obvious hazard. Belfor further contends that the
        decedent had reasonable alternatives such as riding his bicycle on the street as required by law
        or using his foot to balance rather than the window.
¶ 118       “In Illinois, the open and obvious doctrine is an exception to the general duty of care owed
        by a landowner.” Park v. Northeast Illinois Regional Commuter R.R. Corp., 2011 IL App (1st)
101283, ¶ 12 (citing Restatement (Second) of Torts § 343A(1) (1965), and Sandoval v. City of
        Chicago, 357 Ill. App. 3d 1023, 1028 (2005)).9 The doctrine provides that parties who own,
        occupy, control, or maintain land are not required to foresee and protect against injuries from
        potentially dangerous conditions that are open and obvious. Bucheleres v. Chicago Park
        District, 171 Ill. 2d 435, 447-48 (1996).
¶ 119       “Open and obvious” conditions include those wherein the condition and risk are apparent
        to and would be recognized by a reasonable person exercising ordinary perception,
        intelligence, and judgment in visiting an area. See Bonner v. City of Chicago, 334 Ill. App. 3d
481, 484 (2002). Thus, the determination of whether the condition is open and obvious

            9
              We note that section 343A(1) of the Restatement indicates by its use of the language, “unless the
        possessor should anticipate the harm despite such knowledge or obviousness,” there are two limited
        exceptions to the open and obvious danger rule, which may apply under certain circumstances when the
        possessor of land has reason to anticipate or expect that an injury will occur to an invitee, despite the
        open and obvious nature of the danger. Restatement (Second) of Torts § 343A & cmt. f (1965); Ward v.
        K Mart Corp., 136 Ill. 2d 132, 148-50 (1990). The parties do not argue that either of the exceptions
        apply in this case. Accordingly, we decline to consider them in this appeal. See Ill. S. Ct. R. 341(h)(7)
        (eff. Jan. 1, 2016).

                                                       - 22 -
        depends not on plaintiff’s subjective knowledge but, rather, on the objective knowledge of a
        reasonable person confronted with the same condition. See id. This is because property owners
        are entitled to the expectation that those who enter upon their property will exercise reasonable
        care for their own safety. See id. at 485; accord Bucheleres, 171 Ill. 2d at 448 (“people are
        expected to appreciate and avoid obvious risks”).
¶ 120       Whether a dangerous condition is open and obvious may present a question of fact. Bruns
        v. City of Centralia, 2014 IL 116998, ¶ 18 (citing American National Bank & Trust Co. of
        Chicago v. National Advertising Co., 149 Ill. 2d 14, 27 (1992)). But where no dispute exists as
        to the physical nature of the condition, whether the dangerous condition is open and obvious is
        a question of law. Id. (citing Choate v. Indiana Harbor Belt R.R. Co., 2012 IL 112948, ¶ 34).
        As the parties on appeal here have disputed the condition of the plate glass window and the
        matter went to trial, whether the plate glass window presented an open and obvious danger is a
        question of fact. Duffy v. Togher, 382 Ill. App. 3d 1, 8 (2008) (cases cited therein); Alqadhi v.
        Standard Parking, Inc., 405 Ill. App. 3d 14, 18 (2010). As previously discussed,
        determinations of fact will only be reversed if they are against the manifest weight of the
        evidence.
¶ 121       Considering the evidence presented, we conclude the plate glass window was not an open
        and obvious danger. The open and obvious doctrine applies only where both the condition and
        the risk are apparent to and would be recognized by a reasonable person. Belluomini v.
        Stratford Green Condominium Ass’n, 346 Ill. App. 3d 687, 694 (2004). While Lynch testified
        that she was able to view the cracks in the glass from the parking lot (thus making the condition
        of the window apparent to a reasonable person), the evidence also established that the risk of
        the plate glass window breaking due to the application of a slight force would not be
        recognized by a reasonable person. In sum, we reiterate that the trial court was in the best
        position to consider the evidence and weigh the credibility of those who testified, including the
        expert testimony. See Dale, 158 Ill. App. 3d at 409; Peet, 41 Ill. App. 2d at 369. It is not our
        function to retry or reweigh the evidence presented in the case. Accordingly, we affirm the trial
        court’s determination that Belfor had a duty towards the decedent as a possessor of land.

¶ 122                                        3. Scope of Contract
¶ 123        Belfor’s final argument is that it owed no duty to the decedent because the contract
        between it and Karnezis did not impose on it a responsibility for the boutique’s store front
        windows. Typically, “[w]here a defendant is charged with negligence because of his failure to
        perform an act allegedly required by contract, the question of whether the defendant actually
        had a duty to act will be determined by the terms of the contract.” Gilley v. Kiddel, 372 Ill. App.
3d 271, 275 (2007). “ ‘[T]he defendant’s duty will not be extended beyond the duties described
        in the contract.’ ” Id. (quoting Perkaus v. Chicago Catholic High School Athletic League, 140
Ill. App. 3d 127, 134 (1986)).
¶ 124        Belfor asserts the cases of Kotarba v. Jamrozik, 283 Ill. App. 3d 595 (1996), and Thompson
        v. Gordon, 241 Ill. 2d 428 (2011), are factually on point with regard to whether a duty is owed
        under the contract in this instance. We disagree. In contrast to Kotarba and Thompson, this
        matter proceeded to trial and was decided on a premises liability theory. In Kotarba, a slip and
        fall case, the defendant (a handyman who varnished the staircase on which the plaintiff fell)
        did not exercise control over the building and plaintiff charged him with negligence based on
        his failure to perform an act allegedly required by the contract. Kotarba, 283 Ill. App. 3d at

                                                    - 23 -
        597. Similarly, the plaintiff’s complaint in Thompson was not based on a premises liability
        theory and, instead, alleged that the defendants were negligent for failing to provide proper
        road barrier analysis and design when it designed two ramps west of I-94 and that such a
        failure caused the plaintiff’s injuries. Thompson, 241 Ill. 2d at 432-33. The defendant then
        argued in a motion for summary judgment that it had no duty towards the plaintiff where its
        contract for the roadwork did not require barrier analysis or design and its work did not
        encompass the area of the accident. Id. at 434. Our supreme court agreed. Id. at 450. Since we
        have concluded that the trial court correctly determined that Belfor had a duty as a possessor of
        the property pursuant to the Restatement, we need not consider this argument. This is
        particularly true where plaintiff proceeded to trial against Belfor on a premises liability theory
        and not on a theory based on Belfor’s failure to perform an act required by the contract. See
        Hanna, 2016 IL App (1st) 143727, ¶ 24; see also Madden, 395 Ill. App. 3d at 375 (in a
        premises liability case, declining to consider whether defendants’ duties were limited by the
        scope of their contracts where they were not possessors within the meaning of the
        Restatement).

¶ 125                                 B. Propriety of the Damages Award
¶ 126        Belfor next argues that the trial court improperly awarded plaintiff damages on both the
        survival and wrongful death counts. Specifically regarding the survival count, Belfor contends
        that (1) the evidence of pain and suffering was too speculative to sustain an award, (2) the
        million dollar award falls outside the range of reasonable compensation and shocks the judicial
        conscious, and (3) the trial court ignored evidence that would negate or mitigate pain and
        suffering. As to the wrongful death award, Belfor asserts that the evidence adduced at trial
        rebutted the presumption that the decedent’s lineal next of kin sustain substantial pecuniary
        loss by reason of a death. Based on these arguments, Belfor maintains that the awards should
        be remitted to $100,000 for each count.
¶ 127        An award of damages will not be overturned unless it is against the manifest weight of the
        evidence. 1472 N. Milwaukee, Ltd. v. Feinerman, 2013 IL App (1st) 121191, ¶ 13; Drakeford
        v. University of Chicago Hospitals, 2013 IL App (1st) 111366, ¶ 55. A judgment is against the
        manifest weight of the evidence where the opposite conclusion is clearly evident or where the
        findings are unreasonable, arbitrary, and not based upon any of the evidence. 1472 N.
        Milwaukee, Ltd., 2013 IL App (1st) 121191, ¶ 13; Drakeford, 2013 IL App (1st) 111366, ¶ 55.
        A reviewing court should not overturn a trial court’s findings merely because it does not agree
        with the lower court or because it might have reached a different conclusion had it been the
        trier of fact. For the reasons that follow, we affirm the trial court’s damage award and find that
        it is not contrary to the manifest weight of the evidence.

¶ 128                                      1. The Survival Count
¶ 129       Belfor raises numerous arguments in support of a remittitur in regard to the survival count.
        First, Belfor contends that the evidence was insufficient because the only evidence presented
        that the decedent was conscious was that he was groaning at the scene of the accident for a few
        minutes and any other evidence offered by plaintiff that he was conscious, such as Dr.
        Schwab’s testimony, was mere speculation. Second, Belfor asserts that the trial court’s award
        was a result of passion, as evidenced by the language utilized in the trial court’s order (“[i]t was
        a gruesome and unnecessary death”) as well as the trial court’s disregard for the testimony

                                                     - 24 -
        presented by the defense. Third, Belfor maintains that the $1 million award was excessive and
        shocks the conscious where the decedent died quickly and the trial court ignored the evidence
        that the decedent had a high blood alcohol level and Norco in his system, which would have
        negated or mitigated his pain and suffering.
¶ 130       We first address Belfor’s contention that the evidence was insufficient to find the decedent
        experienced conscious pain and suffering. Belfor maintains that there is no Illinois case law
        that supports the trial court’s conclusion. In support of this contention, Belfor points to
        numerous cases outside of Illinois in which those courts found that groaning is too speculative
        to support a finding of consciousness. See Ballou v. Henri Studios, Inc., 656 F.2d 1147, 1149
        (5th Cir. 1981); Carlisle v. Duncan, 461 S.W.2d 254, 256 (Tex. App. 1970); D’Antuono v.
        United States, No. 4:07-CV-123-Y, 2010 WL 2465493 (N.D. Tex. June 15, 2010); Carr v.
        Arthur D. Little, Inc., 204 N.E.2d 466, 469 (Mass. 1965); Or v. Edwards, 2001 WL 35937280
        (Mass. Super. Ct. May 23, 2001). We note that Belfor primarily relies on cases from Texas
        that, in turn, rely on Massachusetts state law for this proposition. Of those cases, two were
        appeals of judgments not withstanding the verdict or directed verdicts on the issue of conscious
        pain and suffering. See Carr, 204 N.E.2d 466; Or, 2001 WL 35937280. The defendant here
        does not challenge the trial court’s ruling on a judgment n.o.v. or a directed verdict, and thus
        the Massachusetts cases are distinguishable. In the remaining cases Belfor relies on, the
        plaintiffs’ claims went to a verdict. Ballou, 656 F.2d at 1150; Carlisle, 461 S.W.2d at 255;
        D’Antuono, 2010 WL 2465493. Of those cases, none have similar fact patterns or evidence
        analogous to the case at bar. Accordingly, we find Belfor’s reliance on them to be misplaced.
        Most importantly, however, we observe that, “[o]nly in the absence of Illinois authority on the
        point of law in question are we to look to other jurisdictions for persuasive authority.” (Internal
        quotation marks omitted.) Stonegate Insurance Co. v. Hongsermeier, 2017 IL App (1st)
151835, ¶ 35 (quoting Allstate Insurance Co. v. Lane, 345 Ill. App. 3d 547, 552 (2003)). We
        disagree with Belfor’s contention that there is no relevant case law in Illinois.
¶ 131       We find Cooper v. Chicago Transit Authority, 153 Ill. App. 3d 511 (1987), to be
        particularly relevant and instructive to the issue at bar. The reviewing court in Cooper found
        the trial court did not err in allowing the trier of fact to determine whether or not the decedent
        experienced conscious pain and suffering where the first person who responded to the accident
        testified that the decedent was moaning. Id. at 523. Importantly, this witness further testified
        that he did not know if the decedent was conscious at that time. Id. at 516. The court held, “[i]n
        the face of that testimony, which could indicate to the jury that decedent consciously
        experienced pain, the trial court did not err.” Id. at 523.
¶ 132       Similarly, the evidence at trial established that the sole eyewitness in this case observed the
        decedent riding his bicycle in the moments before the accident and that the decedent did not
        appear to be intoxicated. Rodriguez’s testimony further indicated that, while the bicycle
        wobbled, the decedent was in control of the bicycle at the time he placed his hand on the plate
        glass window. Once Rodriguez approached the scene of the accident, he testified he heard the
        decedent moaning for two or three minutes. Rodriguez demonstrated the sound to the court.
        The trial court judge indicated that the sound was “something on the order of oh, o-h, with a
        number of H’s behind it.” Rodriguez was unable to see whether or not the decedent’s eyes were
        open because the decedent was wearing sunglasses. He also did not observe the decedent make
        any movements.



                                                    - 25 -
¶ 133        In addition, the trial court heard the uncontroverted testimony of plaintiff’s witness, Dr.
        Schwab, who opined that the decedent would have experienced conscious pain and suffering at
        the time he fell through the window based on the severity of his injuries and the eyewitness
        testimony. Dr. Bauer also opined that the decedent consciously experienced pain for some
        unknown period of time from the point when he was first cut by the glass, while he was
        moaning in Rodriguez’s presence, and prior to the Oak Lawn fire department’s arrival.
¶ 134        We again observe that the trial court is in a superior position to observe the demeanor of the
        witnesses while testifying, to judge their credibility, and to determine the weight of their
        testimony along with the other evidence court received. In re Estate of Bennoon, 2014 IL App
        (1st) 122224, ¶ 72. “For that reason, we may not substitute our judgment for that of the trial
        court regarding the credibility of witnesses, the weight to be given to the evidence, or the
        inferences to be drawn.” Tully v. McLean, 409 Ill. App. 3d 659, 670-71 (2011). Based on this
        evidence and the deference we must provide to the trier of fact, we conclude the evidence was
        sufficient to support the damages for pain and suffering awarded in this case.
¶ 135        We further acknowledge that Belfor asserts the trial court disregarded the testimony of
        Loughey, who arrived on the scene within two minutes of being dispatched and never observed
        the decedent conscious.
¶ 136        We are not persuaded by Belfor’s contention. Lay testimony describing the decedent’s
        actions prior to death is sufficient for evidence of pain and suffering. Moore v. Swoboda, 213
Ill. App. 3d 217 (1991). In Moore, one witness testified that when she arrived at the accident
        scene, the decedent was conscious. Id. at 235. The witness stated that the decedent nodded his
        head as she held and reassured him. Id. Another witness testified the decedent had a pulse
        when he arrived at the accident scene. Id. This evidence, together with the evidence concerning
        the decedent’s injuries, was sufficient to support a conclusion that the decedent experienced
        conscious pain and suffering. Id. Notably, in coming to this conclusion, the Moore court
        observed that there are no Illinois cases requiring medical testimony establishing
        consciousness prior to death as a prerequisite to obtaining damages in a survival cause of
        action. Id. at 234. Rather, courts have routinely relied on lay testimony describing the
        decedent’s actions prior to death in order to determine whether there is sufficient evidence to
        support a damage award. Id.
¶ 137        Moreover, evidence as to a physical manifestation of pain and suffering is not necessary to
        uphold damages for conscious pain and suffering. In Hall v. National Freight, Inc., 264 Ill.
        App. 3d 412 (1994), the defendants claimed on appeal that the jury erred in its award to
        plaintiff because the evidence demonstrated that when the accident scene witness observed the
        decedent, he did not appear to be in pain, but was “in a mellow state beyond the point of pain.”
        Id. at 427. The defendants also noted that the decedent “ ‘wasn’t complaining of a great deal of
        pain or anything.’ ” Id. On review, the Hall court noted that a jury can consider evidence
        regarding a decedent’s injuries when determining whether the decedent experienced conscious
        pain and suffering so as to permit recovery under the Survival Act. Id. The court further
        observed that medical testimony is not required to establish conscious pain and suffering
        “where lay testimony describing a decedent’s actions prior to death coupled with evidence
        concerning his injuries is sufficient to support a recovery.” Id. In this case, the lay witness
        testimony, as previously discussed, established the decedent was conscious prior to death and
        the medical testimony was dispositive that the decedent suffered a severe, almost complete


                                                    - 26 -
        amputation of his leg. Accordingly, this evidence was sufficient to sustain a damages award for
        conscious pain and suffering. See id. at 427-28.
¶ 138       Lastly, we observe that while the evidence established that the decedent experienced
        conscious pain and suffering for only a few minutes, the duration of one’s pain and suffering
        affects the amount of damages to be awarded, not the ability to recover those damages. See
        Glover v. City of Chicago, 106 Ill. App. 3d 1066, 1072 (1982). This concept has also been
        accepted and applied by federal courts in our jurisdiction. While it is well settled that federal
        decisions are not binding on Illinois state courts (Ardon Electric Co. v. Winterset Construction,
        Inc., 354 Ill. App. 3d 28, 38 (2004)), federal decisions can be considered to be persuasive
        authority, and they may be followed if we believe the federal analysis to be reasonable and
        logical (Werderman v. Liberty Ventures, LLC, 368 Ill. App. 3d 78, 84 (2006)). Notably, in In re
        Air Crash Disaster Near Chicago, Illinois on May 25, 1979, 507 F. Supp. 21 (N.D. Ill. 1980),
        the court held that a short time interval of conscious pain and suffering is not a bar to a claim
        for damages. Id. at 24. For these reasons, we conclude the evidence was sufficient to support
        the damages for pain and suffering awarded in this case.
¶ 139       Belfor next argues that the trial court’s award was a result of passion as evidenced by the
        language utilized in the trial court’s order, “[i]t was a gruesome and unnecessary death.” Belfor
        further asserts that the trial court disregarded the defense testimony and at the same time
        disregarded impeaching or improper testimony from plaintiff’s witnesses.
¶ 140       We disagree with Belfor’s assessment of the language used in the written order and further
        agree with the trial court that the injury, which almost completely severed the decedent’s leg,
        was gruesome and unnecessary. We also disagree with Belfor’s statement that the trial court
        disregarded the testimony. The trial court memorialized its judgment in a careful and
        considered 56-page written order. Comparing the record to the trial court’s written findings,
        we cannot say that the trial court’s determination was the result of passion as Belfor suggests.
        See Drews v. Gobel Freight Lines, Inc., 197 Ill. App. 3d 1049, 1061 (1990).
¶ 141       Lastly, Belfor maintains that the $1 million award was excessive and shocks the conscious
        where the decedent died quickly and the trial court ignored the evidence that the decedent had
        a high blood alcohol level and Norco in his system that would have negated or mitigated his
        pain and suffering. Our review of the record reveals that the trial court was acutely aware of the
        time the decedent was conscious, the time the decedent expired, and the toxicology testimony.
        Moreover, Belfor fails to provide a citation to any legal authority where a damage award for
        pain and suffering was found to be against the manifest weight of the evidence in
        circumstances similar to this case. See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016). Accordingly,
        we cannot say the trial court’s award of damages bears no relationship to the loss suffered or
        was a result of passion or prejudice. See Drews, 197 Ill. App. 3d at 1061.

¶ 142                                     2. Wrongful Death Award
¶ 143       Belfor next contends that he is entitled to a remittitur of the wrongful death award of
        $100,000 because the presumption that the decedent’s children sustained a substantial
        pecuniary loss was not supported by the evidence. Belfor maintains that the award was based
        merely on subjective testimony and that no physical evidence such as phone records were
        admitted into evidence to corroborate the interested witnesses’ testimony. Further, Belfor
        asserts that the evidence established the Racky children had been estranged from the decedent
        for many years.

                                                    - 27 -
¶ 144       Plaintiff in this case is seeking to recover damages pursuant to the Wrongful Death Act,
        which provides that the jury in a wrongful death suit may award damages to compensate the
        surviving spouse and next of kin for the “pecuniary injuries” resulting from the individual’s
        death. 740 ILCS 180/2 (West 2012). These injuries include damages for grief, sorrow, and
        mental suffering to the surviving spouse and next of kin of such deceased person. Id. Such
        damages are premised upon a rebuttable presumption that the surviving spouse and next of kin
        would have had a reasonable expectation of benefits from the continuation of the life of the
        deceased. Chrysler v. Darnall, 238 Ill. App. 3d 673, 679 (1992). That presumption, however, is
        rebuttable, and the trier of fact may disregard that presumption if it determines that the facts do
        not support it. Id. For instance, the presumption may be rebutted by evidence that the next of
        kin were estranged from the deceased, because, in such a case, there would be no benefits
        derived from the continuation of his life. Bullard v. Barnes, 102 Ill. 2d 505, 517 (1984).
¶ 145       Thus, the issue in the instant wrongful death suit is whether, under the facts of this case, the
        Racky children have suffered pecuniary injuries resulting from the death of their father. The
        evidence here established that, prior to his death, the decedent had reconciled with his adult
        sons. Dr. Kulick testified that recent history was the best guide to determine the relationship
        the decedent would have maintained with his children had he not died. The testimony
        established that the sons met and spent time with their father twice, once in November 2010
        and again in March 2011. The testimony further established that he spoke on the phone with
        his sons on numerous occasions. Dr. Kulick’s testimony, along with that of Matthew and Sean,
        establish that damages for pecuniary injury were warranted with regards to them.
¶ 146       As for Meghan and Molly, we agree with Belfor that the evidence demonstrated that they
        did not have a relationship with their father at the time of his death, and this was discussed at
        length in the trial court’s memorandum opinion. Whether or not the Racky daughters had a
        relationship with their father, however, is not dispositive of whether they suffered a pecuniary
        injury. The wrongful death statute expressly provides that pecuniary damages include damages
        for “grief, sorrow, and mental suffering.” 740 ILCS 180/2 (West 2012). The evidence at trial
        established that both Meghan and Molly experienced mental suffering as a result of their
        father’s death. Meghan’s testimony was corroborated by Harthun’s testimony regarding
        complicated grief and her diagnosis that Meghan suffered from complicated grief. Moreover,
        Dr. Kulik also opined that all the Racky children suffered grief and sorrow based on the
        decedent’s alcoholism and concurred that the children exhibited symptoms of complicated
        grief. Accordingly, we conclude that the trial court’s award of damages for wrongful death was
        not against the manifest weight of the evidence. See Calloway v. Bovis Lend Lease, Inc., 2013
IL App (1st) 112746, ¶ 124.

¶ 147                                       CONCLUSION
¶ 148      For the reasons stated above, we affirm the judgment of the circuit court of Cook County.

¶ 149      Affirmed.




                                                     - 28 -